DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by KR 200450309.
KR 200450309 teaches a spinnable pet treat comprising a single homogeneous edible material, including,
i. circular platform of edible material (it is noted that any material can be considered edible by a pet),
ii. multiple wall segments (30) in communication with the perimeter of the circular platform, wherein the multiple wall segments project upwardly and perpendicular to circular platform, wherein each of the multiple wall segments comprises the equivalent mass of material, and wherein each of the multiple wall segments is spaced equidistant one from another, and
iii. an inner portion of material (10a), wherein the inner portion of material is included within a perimeter defined by the multiple wall segments (see Figures 1-3).
For claim 2, KR 200450309 teaches multiple concentric walls (20), wherein the multiple concentric walls are comprised of the edible material (it is noted that any material can be considered edible by a pet), and wherein the concentric walls are included within the inner portion of material.
For claim 3, KR 200450309 teaches wherein a first one of the multiple wall segments (30) includes equivalent mass of material to a second one of the multiple wall segments (see Figures 1-3).
KR 200450309 teaches wherein the multiple wall segments (30) are spaced equidistant apart (see Figures 1-3).
For claim 5, KR 200450309 teaches wherein each of the multiple wall segments (30) includes the same shape (see Figures 1-3).
For claim 6, KR 200450309 teaches a material hub (10b) on a bottom portion of the circular platform, wherein the material hum is positioned on the central axis of the circular platform (see Figures 1-3).
For claim 7, KR 200450309 teaches wherein the total number of the multiple wall segments (30) is even (see Figures 1-3).
For claim 8, KR 200450309 teaches wherein the total number of the multiple wall segments (30) is even (see Figures 1-3).
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644